     Case 1:19-cr-00145-DAD-BAM Document 111 Filed 12/08/20 Page 1 of 2


1     HEATHER E. WILLIAMS, Bar #122664
      Federal Defender
2     ERIC V. KERSTEN, Bar #226429
      Assistant Federal Defender
3     Branch Chief, Fresno Office
      2300 Tulare Street, Suite 330
4     Fresno, California 93721-2226
      Telephone: (559) 487-5561
5
6                             IN THE UNITED STATES DISTRICT COURT
7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
8
9     UNITED STATES OF AMERICA,                  ) Case No. 1:19-cr-00145-DAD-BAM-6
                                                 )
10           Plaintiff,                          )
                                                 ) APPLICATION AND ORDER APPOINTING
11    vs.                                        ) CJA PANEL COUNSEL
                                                 )
12    MARIA NUNEZ,                               )
                                                 )
13           Defendant,                          )
                                                 )
14                                               )
15
16           Defendant Maria Nunez, through the Federal Defender for the Eastern District of
17
      California, hereby requests appointment of CJA panel counsel, our office has a conflict.
18
             On June 27, 2019, an Indictment was filed charging Ms. Nunez with Possession with
19
      Intent to Distribute 500g or more of a mixture containing methamphetamine, 21 U.S.C. § 841
20
21    (a)(1). Ms. Nunez had an initial appearance on the charges in the Southern District of California

22    on November 23, 2020. She was released on bond, court set a date for her arraignment in this

23    district for December 9, 2020. Counsel is needed in advance of the arraignment to facilitate the
24
      hearing.
25
             Therefore, after reviewing her Financial Affidavit it is respectfully recommended that
26
      CJA panel counsel be promptly appointed.
27
28
     Case 1:19-cr-00145-DAD-BAM Document 111 Filed 12/08/20 Page 2 of 2


1            DATED: December 8, 2020                       _/s/ Eric V. Kersten
                                                           ERIC V. KERSTEN
2                                                          Assistant Federal Defender
3                                                          Branch Chief, Fresno Office

4
                                           ORDER
5
             Having satisfied the Court that the defendant Maria Nunez is financially unable to retain
6
      counsel, the Court hereby appoints CJA panel counsel pursuant to 18 U.S.C. § 3006A.
7
8     IT IS SO ORDERED.
9
         Dated:    December 8, 2020                           /s/ Barbara   A. McAuliffe           _
10
                                                       UNITED STATES MAGISTRATE JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
